Citation Nr: 1200597	
Decision Date: 01/09/12    Archive Date: 01/20/12

DOCKET NO.  08-08 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability (claimed as right shoulder degenerative joint disease due to an accident).

2.  Entitlement to service connection for migraines (claimed as migraines, loss of consciousness, due to an accident).

3.  Entitlement to service connection for lumbar spine disability (claimed as the result of an accident).

4.  Entitlement to service connection for chronic obstructive pulmonary disease ("COPD"), to include as secondary to asbestos exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1960 to March 1964.

These matters come before the Board of Veterans' Appeals ("Board") on appeal from a May 2007 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Columbia, South Carolina, which denied entitlement to service connection for the aforementioned claims.

The issues of entitlement to service connection for a right shoulder disability, migraines and a lumbar spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center ("AMC") in Washington, DC.  The Veteran will be notified if additional action is required on his part.


FINDINGS OF FACT

1.  The Veteran's service treatment records reveal no complaints of, treatment for, or a diagnosis of COPD.

2.  The Veteran is not shown by the competent and probative evidence of record to have a current diagnosis of COPD.



CONCLUSION OF LAW

COPD, claimed as the result of asbestos exposure, was neither incurred in nor aggravated by active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  

a.) Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) ("Pelegrini II"), the United States Court of Appeals for Veterans Claims ("Court") held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  Element (4), the requirement of requesting that the claimant provide any evidence in his possession that pertains to the claim, was eliminated by the Secretary.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini, effective May 30, 2008).

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Of particular importance, in Dingess/Hartman, the Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection is awarded.

VA satisfied the notification requirements of the VCAA by means of a letter dated November 2006.  The RO informed the appellant of the types of evidence needed in order to substantiate his service connection claim, the division of responsibility between the appellant and VA for obtaining the required evidence, and requested that the appellant provide any information or evidence in his possession that pertained to such claim.  38 U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b).  Additionally, the letter advised the Veteran that he should provide specific information about the nature of the claimed disability resulting from asbestos exposure, including evidence that COPD due to asbestos exposure existed from military service to the present.  This letter also satisfied the requirements of Dingess/Hartman, supra, and informed the appellant of how VA assigns the disability rating and effective date elements of a claim.  

      b.) Duty to Assist

The Board is satisfied that the duty to assist has been satisfied.  The claims folder contains the Veteran's service and available post-service private treatment records, as well as the Veteran's statements in support of his claim.  The Board also observes that, although the Veteran made reference to having received treatment at St. Albans Hospital in New York in the early 1960's, the RO's attempt to obtain those records was unsuccessful, as the Veteran failed to provide a hospital address on his VA "Authorization and Consent to Release Information" form, and an Internet search indicated that the hospital had been sold.  Moreover, although the Veteran stated, on his notice of disagreement, that he had been diagnosed with a "mild lung disease" in 1972, he did not provide any information as to the name of the physician who treated him or facility where such treatment records could be found.

With regard to providing a VA examination, the Board notes that, in the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that an examination is required when (1) there is competent evidence of a current disability, or persistent or recurrent symptoms of a disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred, which would support incurrence or aggravation, (3) an indication that a current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The Board has determined that VA had no duty to provide a VA medical examination or opinion with respect to the Veteran's claim, as there is no competent medical evidence of record that he has a current diagnosis of COPD or persistent or recurrent symptoms of COPD or any other lung disease.  Despite the Veteran's contention that he was exposed to asbestos in service and developed COPD as a result, the medical evidence of record fails to demonstrate that he has ever been diagnosed with COPD.  Rather, the only suggested relationship between asbestos exposure in service and COPD comes from the Veteran himself.

In this regard, the Board acknowledges that there are instances in which lay testimony can serve to establish an association between service and the claimed 
disability for the purpose of satisfying the criteria of McLendon.  See Charles v. Principi, 16 Vet. App. 370 (2002).  For example, a lay person may be competent to offer testimony on certain medical matters, such as describing symptoms observable to the naked eye, or even diagnosing simple conditions such as a dislocated shoulder, and his or her lay testimony as to a continuity of symptomatology may satisfy the requirements of McLendon.  However, as a lay person, the Veteran has not been shown to be competent to offer an opinion on a matter clearly requiring medical expertise, such as diagnosis a complex lung disease.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Therefore, this is not a case in which the lay opinions of the appellant may serve to establish any association between his claimed condition and active military service.

Moreover, as previously discussed, although the Veteran was provided with a VCAA notification letter advising him of the evidence needed in order to substantiate his service connection claim, he failed to submit any medical evidence showing that he has a current diagnosis of COPD or was previously diagnosed with the condition at any time during the course of this appeal.  As such, the evidence of record is insufficient to trigger VA's duty to provide an examination.  The Court has held, in circumstances similar to this, where the supporting evidence of record consists only of a lay statement, that VA is not obligated, pursuant to 38 U.S.C.A. § 5103A(d), to provide a veteran with a medical nexus opinion.  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (finding no prejudicial error in Board's statement of reasons or bases regarding why a medical opinion was not warranted because there was no reasonable possibility that such an opinion could substantiate the veteran's claim because there was no evidence, other than his own lay assertion, that "'reflect[ed] that he suffered an event, injury[,] or disease in service' that may be associated with [his] symptoms").  See also Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (holding that 38 C.F.R. § 3.159(c)(4)(i) is not in conflict with 38 U.S.C.A. § 5103A(d), and evidence of record "establishing that the veteran suffered an event, injury, or disease in service," is required to trigger VA's duties pursuant to § 5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003) (holding that the Secretary's obligations under § 5103A to provide a veteran with a medical examination or to obtain a medical opinion is triggered if the evidence of record demonstrates "some causal connection between his disability and his military service").

Accordingly, the Board finds that VA has fully complied with the notice and assistance requirements of the VCAA and its regulations.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to the VCAA notice.  The purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his appealed claim.  Accordingly, the Board will proceed to a decision on the merits.

II.  Analysis

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In order to establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).    

Alternatively, under 38 C.F.R. § 3.303(b), service connection may be awarded for a "chronic" condition when (1) a chronic disease manifests itself and is identified as such in service, or within the presumptive period under 38 C.F.R. § 3.307, and the veteran presently has the same condition; or (2) a disease manifests itself during service, or during the presumptive period, but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the Veteran's present condition.  Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

There is no specific statutory guidance with regard to asbestos-related claims, nor has the Secretary promulgated any regulations in regard to such claims.  However, VA has issued a circular on asbestos-related diseases.  DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988) ("DVB Circular") provides guidelines for considering compensation claims based on exposure to asbestos.  The information and instructions from the DVB Circular have been included in a VA Adjudication Procedure Manual, M21-1 ("M21-1"), Part VI, 7.21.  The Court has held that VA must analyze an appellant's claim of entitlement to service connection for asbestosis or asbestos-related disabilities under the administrative protocols of these guidelines.  Ennis v. Brown, 4 Vet. App, 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).

These guidelines note that inhalation of asbestos fibers can produce fibrosis and tumors, that the most common disease is interstitial pulmonary fibrosis (asbestosis), and that the fibers may also produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, lung cancer, cancers of the gastrointestinal tract, cancers of the larynx and pharynx, and cancers of the urogenital system (except the prostate).  See M21-1, Part VI, 7.21(a), p. 7-IV- 3 (January 31, 1997); see also Ennis v. Brown, supra.  It is noted that persons with asbestos exposure have an increased incidence of bronchial, lung, pharyngolarygneal, gastrointestinal, and urogenital cancers, and that the risk of developing bronchial cancer is increased in current cigarette smokers who had asbestos exposure.  Id.

It is also noted that the latency period for asbestos-related diseases varies from 10 to 45 or more years between first exposure and development of the disease, and that an asbestos-related disease can develop from brief exposure to asbestos.  M21-1, Part VI, 7.21(b), p. 7- IV-3.

The Board notes that under the provisions of the M21-1, Part VI, occupations involving asbestos exposure include mining and milling, shipyard and insulation work, demolition of old buildings, construction, manufacture and servicing of friction products such as clutch facings and brake linings, manufacture and installation of roofing and flooring materials, asbestos cement sheet and pipe products, etc.  High exposure to asbestos and a high prevalence of disease have been noted in insulation and shipyard workers.

More recently, the Court has held that "neither Manual M21-1 nor the Circular creates a presumption of exposure to asbestos solely from shipboard service.  Rather, they are guidelines which serve to inform and educate adjudicators as to the high exposure to asbestos and the prevalence of disease found in insulation and shipyard workers and they direct that the raters develop the record; ascertain whether there is evidence of exposure before, during, or after service; and determine whether the disease is related to the putative exposure."  Dyment v. West, 13 Vet. App. 141 (1999); see also, Nolen v. West, 12 Vet. App. 347 (1999); VAOGCPREC 4-2000.

The Veteran contends that he has COPD as a result of asbestos exposure during active military service in the Navy.  Specifically, he contends that he worked as a rescuer and wore fire-resistant hoods, coats and gloves daily, which contained high levels of asbestos.  

Review of the Veteran's service treatment records shows that, at the time of his March 1960 service enlistment examination, with the exception of a small scar, he was found to have normal findings in all systems, including the lungs and chest.  Subsequent treatment reports show no evidence of complaints of, treatment for, or a diagnosis of COPD or any other lung disorder.  During his March 1964 service separation examination, the Veteran was again found to have normal findings for the lungs and chest; a chest x-ray was found to be negative.  

Post-service treatment reports of record show treatment for non-lung-related disorders and fail to show that the Veteran currently has, or was ever diagnosed with, COPD or any other lung disease.

Based on a review of the complete evidence of record, the Board concludes that the competent and probative evidence is against the Veteran's claim of entitlement to service connection for COPD, to include as a result of asbestos exposure.  As noted above, the threshold requirement for service connection to be granted is competent medical evidence of the current existence of the claimed disorder.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In this case, there is no medical evidence of record demonstrating that the Veteran has a current diagnosis of COPD or has had such a diagnosis since filing his claim for VA benefits.  Moreover, as noted above, there is no medical evidence to show that he was actually diagnosed with COPD or any other lung disease during service.  

The Board also notes that a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service that resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Here, although the Veteran now claims to have been diagnosed with a mild lung disease in 1972 and maintains that he has COPD, he did not apply for VA disability benefits until 2006, some 42 years after active military service.  While the Board generally notes that the amount of time that passes following service without any documented complaint or diagnosis of a claimed disorder is evidence that weighs against an appellant's claim, as discussed above, asbestos-related diseases, such as COPD, can take up to 45 years to manifest.  In this case, however, despite the Veteran's claims of having the disease, he has repeatedly failed to present any medical evidence of the existence of the disorder.  

In this regard, the Board has also considered the Veteran's personal assertions that he has COPD.  The Court has repeatedly held that a veteran is competent to describe symptoms of which he or she has first-hand knowledge.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, as discussed above, the Court has also held that a lay person, such as the Veteran, is not competent to offer an opinion on a matter clearly requiring medical expertise, such as diagnosing a complex lung disease based on possible asbestos exposure more than 40 years earlier.  See Jandreau v. Nicholson, supra.  As a result, although the Board recognizes the Veteran's sincere belief in the existence of his claimed disorder, his assertions do not constitute competent medical evidence.  
 
Accordingly, the Board concludes that the competent and probative evidence of record fails to support the Veteran's claim of entitlement to service connection for COPD, to include as a result of asbestos exposure.  In arriving at the decision to deny the claim, the Board has considered the applicability of the "benefit-of-the-doubt" rule enunciated in 38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  See generally Gilbert, supra; Ortiz v. Principi, 27 4 F.3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for COPD, to include as a result of asbestos exposure, is denied.


REMAND

The Veteran avers that he has a right shoulder disability, migraines, and a lumbar spine disability, all resulting from an accidental injury during service.  Specifically, he avers that in late 1960 or early 1961, while stationed at Saufley Field, Florida, he was injured while serving as a rescuer on a "crash truck" that crashed into a fence while en route to an aircraft that had landed short of the runway.  After a thorough review of the claims folder, the Board has determined that additional development is necessary prior to the adjudication of the claims.

Review of the claims folder reveals that, although the RO requested the Veteran's complete service treatment records, there is no information that would suggest that he sustained or was treated for injuries suffered in an accident.  Moreover, while the claims folder contains some service personnel records, it is unclear whether these documents make up the Veteran's complete service personnel folder, especially since there is no information pertaining to his claim of being in an accident involving a Navy vehicle.  

In this regard, the Board has considered the holding of Tetro v. Gober, 14 Vet. App. 110 (2000), and other cases, in which the Court has held that VA has the duty to request information and pertinent records from other Federal agencies when on notice that such information exists.  See also Walch v. Shinseki, 563 F.3d 1374, 1377 (Fed. Cir. 2009) (noting that "a significant part of the VA's duty to assist is its obligation to make reasonable efforts to obtain relevant records.").  The possibility that such records could contain evidence relevant to the appellant's claim cannot be foreclosed absent a review of those records.  Hyatt v. Nicholson, 21 Vet. App. 390, 394 (2007).  Accordingly, the Board finds that a remand is warranted to insure that a complete search of the Veteran's service treatment and personnel records is accomplished.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should submit a second request to the National Personnel Records Center ("NPRC"), and/or any other pertinent agency or organization, for the Veteran's complete service treatment records and personnel folder.  The request must specifically include the Veteran's assignment dates at the Naval Auxiliary Air Station (NAAS) Saufley Field (redesignated Naval Air Station Saufley Field) from November 1960 through June 1961.  

2.  The RO/AMC should submit a request to the Department of the Navy, Bureau of Aeronautics, the Commander, Naval Safety Center, in Norfolk, Virginia, as well as the Director, Naval Historical Center (Naval Warfare Division) in Washington, DC, and any other pertinent agency or organization, for records relating to any accidents involving Naval rescue vehicles at NAAS Saufley Field in late 1960 or early 1961.  A request should also be made for any records involving  aircraft mishap reports at Saufley Field for the same period.  

3.  The RO/AMC should prepare a formal finding memorandum regarding the presence or absence of service treatment records regarding the aforementioned periods of service.  The appellant should be notified of such findings and be provided with an opportunity to respond.

4.  If, and only if, these records demonstrate that the Veteran was involved in a vehicle accident and sustained injuries, copies of updated treatment records should be obtained and added to the claims file.

5.  Thereafter, the RO/AMC should schedule the Veteran for an examination with an appropriate, qualified examiner to determine the nature, approximate onset date and/or etiology of any right shoulder disorder, lumbar spine disorder, and migraines.  The claims folder must be provided to the examiner in connection with the examination, and the examiner must state that the claims folder has been reviewed.  Any tests deemed necessary (to include diagnostic studies) should be conducted, and the claims folder must be provided to the examiner for review in conjunction with the examination.  The examiner should elicit a complete history of the appellant's previous right shoulder, low back and head injuries and symptomatology (both prior to, during and after periods of active military service) and note that, in addition to the medical evidence of record, the appellant's personal statements have been considered in his/her opinion.  

a.)  For any diagnosis of a right shoulder disability, lumbar spine disability, or migraines, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that such disorder had its onset during service or is related to any incident of service.  Any opinion expressed must be accompanied by a complete rationale, to include a discussion of the appellant's documented medical history, as well as his statements and assertions.  Any and all opinions must be accompanied by a complete rationale.

It would be helpful if the examiner would use the following language, as appropriate: "more likely than not," (meaning likelihood greater than 50%); "at least as likely as not," (meaning likelihood of at least 50%); or "less likely than not" or "unlikely" (meaning there is less than 50% likelihood).

The clinician is also advised that the term "at least as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship; "less likely" weighs against the claim.

b.)  If the examiner finds that it is impossible to provide the requested opinion without resort to speculation, it should be so stated.  In that case, the examiner must specifically support this conclusion with a detailed medical explanation that takes into consideration all of the pertinent evidence of record (including the appellant's self-reported history), and addresses such matters as whether 1) there is inadequate factual information upon which to base an opinion (e.g., the lack of service treatment records); 2) the question falls outside of the limits of current medical knowledge or scientific development; 3) the condition manifested in an unusual way, such that its cause or origin is unknowable; or 4) there are other risk factors for developing the condition.

6.  Thereafter, review the claims folder to ensure that the foregoing requested development has been completed and readjudicate the claims.  If any benefit sought on appeal is not granted, the appellant and his representative should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


